Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-14-00864-CV

                                       Jeremil RODRIGUEZ,
                                              Appellant

                                              v.
                                          JP Morgan
                                   JP MORGAN CHASE BANK,
                                           Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 14-0255-CV
                            Honorable W.C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 11, 2015

DISMISSED

           The clerk’s record and reporter’s record were both due on January 5, 2015. On January 9,

2015, this court ordered appellant to provide written proof to this court no later than January 19,

2015 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s

fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order informed
                                                                                                04-14-00864-CV


appellant that if he failed to provide such written proof within the time provided, this appeal would

be dismissed for want of prosecution. 1

        A filing fee of $195.00 was due from appellant when this appeal was filed but was not paid.

See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208 (West

2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN                                   THE

SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL

ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013).                  On January 13, 2015,

this ordered appellant to, no later than January 22, 2015, either (1) pay the applicable filing fee or

(2) provide written proof to this court that he is excused by statute or the Rules of Appellate

Procedure from paying the fee. See TEX. R. APP. P. 20.1. Our order informed appellant that if he

failed to provide such written proof within the time ordered, this appeal would be dismissed. See

TEX. R. APP. P. 42.3.

        Appellant has not responded to either of our orders; therefore, this appeal is dismissed.

Costs of appeal are assessed against appellant.


                                                        PER CURIAM




1
 On January 26, 2015, the court reporter filed a letter with this court stating she has had no communication with
appellant, nor has she received a deposit to begin work on the reporter’s record.

                                                      -2-